November 16, 1965

Hr. J. W. Edgar                  Opinion lo. c-548
Commissioner of Education
Texas Education Agency           Re:   Uhether the Rio Grande
Austin, Texaa                          Independent Rehabillta-
                                       tion Distplet Is an inde-
                                       pendent school district
                                       within the meaning and ln-
                                       tendment of the Foundation
                                       School Program Act (Articles
                                       2922-U et seq. V.C.S.)
                                       authorizing payment of State
                                       aid beneflts to eligible
                                       school districts and re-
Dear Mr. Edgar:                        lated question.
         Hour letter of October 19, 1965, requesting our opinion
relative to the above captioned matter reads in part a8 follows:
             "The Rio Grande Independent Rehabilltatlon
        Diatrlet (comprising Hldalgo and Cameron Counties)
        was created in November, 1964 pursuant to an election
        held under Sectlon 8 of Article 2675k. It ha8 a
        Board of Directors and officers a8 authorized under
        Section 7, supra. And pursuant to Section 9 an ad
        velorem tax has recently been levied by the District
        for the eupport of lte activitlee and program. In
        or about July, 1965 it employed a superintendent and
        designated the regular offices of the District to be
        at Hercedes.
              "The Board of Directors of the Rio Grande
         Independent Rehabilitation District has requested
         that I submit for an opinion from the Office of
         Attorney General the following questions.
             "1. Is the Rio Grande Independent Rehabilita-
        tion District an independent school district within
        the mearringand intendment of the Foundation School
        Program Act (Articles 2922-11, et seq. V.C.S.)
        authorizing payment of State aid benefits to ellgi-
        ble school districts?



                             -2632-
                                                      .    .




Mr. J. W. Edgar, page 2      (C-548 )


                   "2. Is said Independent Rehabilitation Dls-
             trlct eligible for financial assistance under
             Title III of the Watlonal Defense Act of 1958
             (as amended in 1964 to cover additional subjects),
             as' conatitutlhg a part of the public elementary
             and/or seaondary school program of Texas? e D *"
         In passing on your question No. 1, WC have carefully
reviewed all of the provisions under Article 2675k, Vernon's
Civil Statutes of Texas, and find that the Legislature has not
expressly provided that the provisions of the Foundatlon School
Program Act (Articles 2922-11 et seq., Vernon's Civil Statutes
of Texas) shall be applicable to Independent Rehabilitation
Districts.

         We are also of the opinion that Article 2675k cannot
be reasonably construed to mean that the Legislature Intended
for the Foundation School Program Act to apply to Independent
Rehabilitation Dlst,rlcts. Sections 6(d) and 6(e) of Article
2675k, In our opinion, lend weight to this conclusion, We quote
these two sections as follows:
                   "(d) To provide for the continuation of an
              educational program for handicapped persons between
              the ages of six (6) and seventeen (17) Inclusive,
              the training facility operated by and within the
             tDlstrle
              teachers (units) through the public school district
              in which said training f illty 1 located; the
              baals for establishing, t;eratlngy and the formula
              to be used for determining allocation of each
              type of special education unit shall be the same
              as required by the Texas Education Agency of any
              school district. (Emphasis added.)
                  v(e) All handicapped persons of scholastic
             age enrolled and in training in a District shall
             be credited to the regular school district from
             which they were referred to said District or in
             mhlch they resided at the time they entered for
             'training at said District, and such District shall
             be entitled to receive all State aid and benefits
             for each referred trainee that sald regular school
             districts from which said trainees were so referred
             to said District or in which they so resided at
             the time of their enrollment at the'Dlstrfct
             would have been entitled based on the attendance
             of said trainees within said scholastic ages."
             Thphasis added.)


                                  -2633-
Hr. J. U. Edgar, page 3   (C-5'48)


         Under the Foundation School Program Act, all eligible
regular school districts, upon application, receive State aid and
benefits directly from the State. Sections 6(d) and 6(e) of
Article 2675k indicate that the Legislature did not Intend that
Independent Rehabilitation Districts receive State aid and bene-
fits directly. Subdivision (d) saya that the Independent Re-
habilitation Districts shall be assigned specla'l education
teachers through the public school district in which a training
facility of such Rehabilitation District Is located. Subdivialon
(e) says in substance each handicapped person enrolled in traln-
ing In a Rehabilitation District shall be credited to his regular
school district, and that where such trainee is referred or
assigned from a regular school district to a Rehabilitation Dls-
trlct, such Rehabilitation District would receive through the regu-
lar school district such State aid and benefits that the regular
school district would have been entitled to based on the attendance
of said trainee had the trainee not been referred or assigned.
Baaed upon our construction of the above two subdivisions, it la
our opinion that the only State aid and benefits that the Rehablll-
tation Districts would be entitled to would come through the regu-
lar school districts and not directly from the State.
         Based upon the above considerations, we respectfully
answer your question No. 1 In the negative.
         In considering your question Ho. 2, we note that the
Rational Defense Act of I958 authorizes financlal~asslstance to
the States in order to establish and maintain a program for
strengthening science, mathematics and modern foreign language
instruction in public schools.  This Act was amended in 1964
to Include additional subjects. See Sections 441-445, Title 20,
USCA, as amended.
         Section 441, Title 20, USCA, as amended, authorizes an
appropriation of $70 miI.lionfor the fiscal year ending June 30,
1959, and for each of the five succeeding fiscal years, and $90
million for the fiscal year ending June 30, 1965, and for each of
the three succeeding fiscal years, for making payments to state
education agencies under this Title for the acquisition of
equipment and for minor remodeling of laboratory and other special
equipment (other than supplies consumed In use), including audio-
visual materials and equipment. printed and published materials,
suitable for use in providing education in shience, mathematics,
history, cIvIcs, geography, modern foreign language, English, or
reading in public elementary or secondary achooIs, or both, and
for test grading equipment and special equipment for audiovisual
equipment for such schools. This section further authorizes an
appropriation of $5 milllon~for the fiscal year ending June 30,


                                -2634-
                                                 .    .




Mr. J. Y. Edgar, page 4   (c-548 )


1959, and for each of the five succeeding flscal years3
and $10 mllllon for the fiscal year ending June 30,
1965, and for each of the three succeeding fiscal years, for pay-
ments to state education agencies for the expansion or Improvement
of supervisory or related services in public elementary and second-
    schools In the fields of science, mathematics, history, clvios,
,E5GGlF- , modern foreign languages, English, and reading and for
the aMnistration   of the State plan.
         As announced in Attorney General's Opinion No. WU-868,
dated June 28, 1960, one of the criteria for determining eliglbil-
ity for financial assistance under the National Defense Act of
1958 is whether a school Is a part of the public elementary and/or
secondary school program of a State.
         Section 403(g), Title 20, USCA, contains the following
definition:
              "The term 'elementary school' means a school
         which provides elementary education, as determined
         under state law or, if such school is not In any
         State, as determlned by the Commissioner."
         Section 403(h), Title 20, USCA, contains this defini-
tion:
              "The term 'secondary school' means a school
         which provides secondary education, as determined
         under state law or, if such school is not in any
         State, as determined by the Commissioner, except
         that it does not include any education provided
         beyond grade 12 . . ."
         In determining whether Texas Public Junior Colleges were
eligible for assistance under Title III of the National Defense
Act of 1958, this office said in Opinion No. W-868:
              " . . . the Texas Public Junior Colleges are
         governed, administered and controlled by the Board
         of Education of the Independent School Districts
         or Junior College Districts of the particular dis-
         trict in which each is located and all such dis-
         tricts are under the general control of the Cen-
         tral Education Agency as etated in Article 2654-L
         Vernon'8 Civil Statutes.    Under Article 2815h, Vern-
         on's Civil Statutes, the Junior College Districts are
         given power to issue bonds, levy taxes to service
         same, and levy and collect taxes for their support
         and maintenance. Therefore,   Junior Colleges of
         Texas are an integral part of the local public
         school system, and, as auoh, are a part of the

                              -2635-
    .   .




Hr. J. W. Edgar, page 5   (c-548:   )


        secondary public school program which Includes
        high schools and junior colleges. ,Although from
        a curriculum standpoint, the Texas Public Junior
        Colleges are considered higher education, since
        they offer work parallel to that of the first two
        years of the four year colleges, they also come
        within the definition of secondary school~sin
        Texas, being governed and financed In the same
        manner on the State and local levels as are other
        secondary schools in Texas and we conclude that
        this is controlling In determining their legal
        status as secondary schools.
              “Therefore, It is the opinion of this
         Department that Texas Public Junior Colleges
         are an Integral part of the local public school
         system, and, as such, under State law, are a
         part of the public secondary school system of
         Texas which entitles them to financial aasist-
         ante under Title III of the National Defense
         Education Act of 1958.”
         Under Article 2675k, Independent Rehabilitation Dis-
tricts are controlled by their Board of Directorwand a31 these
diitricts are under the general control of the Texas Education
Agency aa stated in Article 2654-l. Such districts are author-
ized to levy and collect taxes for their support and maintenance.
One of the purposes of Independent Rehabilitation Distrlats Is to
provide an educational and training program for handicapped per-
sons between the ages of six (6) and seventeen 17) inclusive.
Applying the reasoning quoted from Opinion WW-8&8 above, we are
of the opinion that Independent Rehabilitation Districts are an
integral part of our public school program of Texas, and that
schools provided by said districts would constitute a part of
the public elementary and/or secondary school program of Texas,
thus enabling such Districts to be eligible for financial asslst-
ante under Title III of the National Defense Act of 1958, as
amended.


             The Rio Grande Independent Rehabilitation
        District is not an independent school district
        withip the meaning and intendaent of the founda-
        tien School Program Act (Articlea 2922-11 et seq.
        V.C.S.) and therefore Is not entitled to receive
        State aid and benefits directly from the State.



                               -2636-
Mr. J. W. Edgar, page 6    (c-548     )


                The Rio Grande Independent Rehabilitation
           District is an Integral part of our public school
           program of Texas, and schools provided by such
           district would ponatitute a part of the public
           elementary an&/or secondary school program of
           Texas, thus enabling such Districts to be ellgl-
           ble for financial assistance under Title III of
           the National Defense Act of 1958, as amended.
                                             Very truly youm,
                                             WAGQONER CARR
                                             Attorney General



DA:ra:zt                                         Assistant

APPROVED:
OPINIOR COHMITTEE
W. V. Geppert, Chairman
PlalcolmL. Quick
Pat Bailey
Paul Phy
John Falnter
Alan Minter
APPROVED FORTRE ATTORNEYGENERAL
BY: T. B. Wright




                                    -2637-